Citation Nr: 0505959	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
February 10, 1994 rating decision that denied service 
connection for a cervical spine disability.

2.  Entitlement to an effective date prior to August 13, 
2001, for the grant of service connection for degenerative 
interspace disease of the cervical spine with bulging discs 
at C5, C6 and C7.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from June 17, 1979 to 
October 20, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for degenerative 
interspace disease of the cervical spine with bulging discs 
at C5, C6 and C7, and assigned a 60 percent rating effective 
August 13, 2001.

In his VA Form 9, dated and received in June 2003, the 
veteran requested that he be scheduled for a personal hearing 
before a Veterans Law Judge at the RO.  However, later that 
same month, the veteran's representative clarified the 
veteran's request and indicated that he desired a hearing 
before a Decision Review Officer at the RO.  The veteran 
appeared for the RO hearing scheduled in July 2004, but an 
"Informal Conference Report" of record, signed by a 
Decision Review Officer at the RO, notes that the veteran 
opted for an informal conference in lieu of a formal hearing.

In an August 2001 rating decision, the RO denied the 
veteran's claim for an increased rating for his service-
connected residuals of a compression fracture of T11 with 
injury to L2.  He filed a notice of disagreement and was 
provided a statement of the case in July 2002.  However, in a 
later July 2002 statement, the veteran indicated that he 
wished to withdraw his appeal on this issue.  Hence, the 
matter is not before the Board and will not be addressed 
herein.  

A Decision Review Officer's decision, contained in a November 
2003 supplemental statement of the case, found that there was 
no CUE in a February 10, 1994 rating decision which denied 
service connection for a cervical spine disability.  This 
issue is deemed to be inextricably intertwined with the 
earlier effective date issue on appeal, and to have been 
developed for appellate consideration at this time.




FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
cervical spine disability was denied by the RO in a February 
1994 rating decision.  The veteran was informed of the 
determination but did not appeal the decision.  

2.  The RO's February 1994 rating decision that denied 
service connection for a cervical spine disability was 
reasonably supported by evidence then of record, and the 
evidence does not demonstrate that the RO incorrectly applied 
the statutory or regulatory provisions extant at that time 
such that the outcome of the claim would have been manifestly 
different but for the error.  
3.  The veteran filed a subsequent claim for service 
connection for a cervical spine disability that was received 
by the RO on August 13, 2001.  


CONCLUSIONS OF LAW

1.  The February 10, 1994 rating decision that denied service 
connection for a cervical spine disability did not contain 
clear and unmistakable error.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105 (2004).  

2.  An effective date prior to August 13, 2001, for the grant 
of service connection for degenerative interspace disease of 
the cervical spine with bulging discs at C5, C6 and C7 is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  

It has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that the VCAA is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  With regard to the 
veteran's claim for an earlier effective date for the grant 
of service connection for degenerative interspace disease of 
the cervical spine with bulging discs at C5, C6 and C7, the 
issue was first raised in a notice of disagreement submitted 
in response to VA's notice of its decision on the veteran's 
claim for service connection.  Under 38 U.S.C. § 5103(a), VA, 
upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
If, in response to notice of its decision on a claim for 
which section 5103 notice was provided, VA receives a notice 
of disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  Here, the veteran was 
provided section 5103 notice with regard to the service 
connection claim in an August 2001 letter, and the claim was 
adjudicated in July 2002.  Hence, the exclusion from § 5103 
notice outlined in the General Counsel opinion is applicable.  

Furthermore, there is ample evidence of record on which to 
decide the claim for an earlier effective date.  Neither the 
veteran nor his representative has alluded to any additional 
medical or documentary records that might be available and 
which would be pertinent to the present claims.  Therefore, 
in light of the above, the Board finds that no further action 
is required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  

II.  Clear and Unmistakable Error

The veteran's initial claim for service connection for a 
cervical spine disability was denied by the RO in a February 
1994 rating decision.  The veteran was informed of the 
determination but did not appeal the decision.  As such, that 
determination is considered final, although it may be 
reversed if found to be based upon CUE.  38 U.S.C.A. § 7105.  
The veteran asserts there was clear and unmistakable error 
(CUE) in the February 10, 1994 rating decision that denied 
service connection for a cervical spine disability.  Legal 
authority provides that, where CUE is found in a prior rating 
decision, the prior decision will be reversed or revised, 
and, for the purposes of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2004).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also, Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

The law and regulations in effect at the time of the February 
1994 rating decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1994).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (1994).  
Service connection may be granted for arthritis if it was 
manifested to a degree of 10 percent or more within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (a) (1994).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1994).

In this case, the veteran argues that the February 10, 1994 
rating decision that denied service connection for a cervical 
spine disability was clearly and unmistakably erroneous 
because the RO failed to consider, or misapplied, the 
relevant laws and regulations.  The claim is viable.  

However, based on a review of the record, the Board finds the 
RO correctly applied all the relevant laws and regulations in 
existence at the time of the February 1994 rating decision.  
In summary, the laws and regulations in effect at that time 
provided that service connection could be granted for a 
disability that was incurred in or aggravated by active 
military service; or service connection could be granted if a 
arthritis was manifested to a degree of 10 percent or more 
within one year of discharge from active service; or service 
connection could be granted if a disability was proximately 
due to a service-connected disability.  

The veterans' service medical records did not demonstrate 
that the veteran was diagnosed with a chronic cervical spine 
disability.  He was involved in an accident in February 1989 
and sustained an injury to his thoracic and lumbar spine.  At 
a VA examination in January 1991, almost two years after the 
accident, the veteran did not report any problems with his 
cervical spine and no abnormality of the cervical spine was 
noted.  At a VA examination in October 1993, the veteran 
reported chronic neck pain that he associated with the 
compression injury he sustained in service.  X-rays of the 
cervical spine showed that the foramina were intact and 
imbrication was preserved.  There was no evidence of 
subluxation, the disc spaces were maintained, and the spinal 
canal was within normal limits.  Upon VA orthopedic 
evaluation in December 1993, the examiner accepted the 
veteran's statement that he had a soft tissue injury to the 
cervical spine at the time of his accident in February 1989 
and no other significant trauma to the region.  In the 
February 1994 rating decision, the RO concluded that there 
was no objective medical evidence of a cervical spine 
disability until October 1993, more than four years after the 
initial injury.  Moreover, in January 1991, the veteran did 
not report any complaints related to his neck and no 
abnormality of the neck was shown at that time.  As a result, 
continuity of symptomatology had not been demonstrated, and 
there was no indication that the current neck disability was 
secondary to the service-connected back condition.  
Consequently, the RO concluded that the veteran did not have 
a chronic cervical spine disability that was incurred in or 
aggravated by service.  This conclusion does not amount to 
legal error.  

In arguments in support of the claim, the veteran's 
representative has essentially asserted that the RO erred in 
February 1994 in not accepting the opinion provided by the VA 
examiner in December 1993.  However, this argument merely 
constitutes a disagreement with how the facts were weighed or 
evaluated by the RO in reaching its decision in 
February 1994, and such disagreement alone is insufficient to 
constitute CUE.  See Russell, Fugo, supra.  The RO adequately 
explained there was no objective clinical evidence of an 
injury to the neck at the time of the initial accident; and 
continuity of symptomatology had not been sufficiently 
demonstrated.  

In conclusion, the Board finds that the February 10, 1994 
rating decision was reasonably supported by the evidence of 
record, correctly applied prevailing legal authority, and 
were not undebatably erroneous.  Furthermore, the RO, in 
February 1994, had before it the correct facts as they were 
known at the time, and the RO's conclusion does not amount to 
legal error.  Hence, the veteran's claim that there was clear 
and unmistakable error in the February 10 1994 rating 
decision must be denied.  

B.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  The 
effective date of a reopened claim is the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2004).  

The veteran did not file a document that could be considered 
as a notice of disagreement when his original claim for 
service connection for a cervical spine disability was denied 
by the RO in February 1994.  See 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.301, 20.302 (2004).  The veteran has asserted that 
he did not receive notice of the February 1994 determination.  
However, his claims folder contains a copy of that rating 
decision as well as the April 4, 1994 cover letter that was 
included with the rating decision.  There is no indication in 
the file showing that the documents were returned to the RO 
as undeliverable for any reason, and no evidence has been 
presented to rebut the presumption that the letter was sent 
to the veteran.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(a "presumption of regularity" applies to governmental 
actions).  Consequently, the RO's February 1994 rating 
decision became final.  See also, 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2004).  An informal claim may 
consist of a VA report of examination or hospitalization, and 
the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established or a 
formal claim for compensation was disallowed for the reason 
that the service-connected disability was not compensable in 
degree.  See also, Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file).  

On August 13, 2001, the RO received correspondence from the 
veteran requesting that he be granted service connection for 
his neck disability secondary to his service-connected back 
condition.  After the claim was successfully reopened, and 
service connection for degenerative interspace disease of the 
cervical spine with bulging discs at C5, C6 and C7was granted 
by the RO in a July 2002 rating decision, the effective date 
assigned for the award was August 13, 2001, the date his 
claim was received.  There is no earlier communication in the 
file purporting to file a claim for service connection for a 
cervical spine disability, and there are no VA examination or 
hospitalization reports dated between the initial denial and 
the veteran's claim to reopen which constitute an informal 
claim for service connection for a cervical spine disability.  
Under the facts presented here, August 13, 2001 is the 
earliest effective date that may be assigned.  See 38 C.F.R. 
§ 3.400(q).  Accordingly, the Board finds that an effective 
date prior to August 13, 2001, for the grant of service 
connection for degenerative interspace disease of the 
cervical spine with bulging discs at C5, C6 and C7 and the 
assignment of a 60 percent disability rating, is not 
warranted.  


ORDER

The claim that there was clear and unmistakable error in a 
final February 1994 rating decision that denied service 
connection for a cervical spine disability is denied.  

An effective date prior to October 17, 1997, for the grant of 
service connection for degenerative interspace disease of the 
cervical spine with bulging discs at C5, C6 and C7 is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


